Title: To Thomas Jefferson from Nicholas N. Quackenbush, 8 June 1803
From: Quackenbush, Nicholas N.
To: Jefferson, Thomas


          
            Sir—
            Albany (State of New York) June 8th. 1803
          
          In the close of the last winter the Council of Appointment of this State was pleased to appoint me to an office which by the constitution of this State incapacitates me during my continuance therein from holding any other—Having accepted this appointment—I am therefore obliged to, and hereby do, resign the office of General Commissioner of Bankruptcy with which I have been Honored by you—
          Immediately after my acceptance of the appointment under this State, I forwarded my resignation to you by a friend, but as he shortly afterwards died (as I have lately heard) I therefore expect that it has not been delivered—
          I am with the most perfect respect Sir Your Obliged and most Obedient Humble Servant
          
            Nichs. N. Quackenbush
          
        